DETAILED ACTION
1.       Claims 1-20 are presented for the examination. 
2.      The cross reference related to the application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on para[0001], para[0086], ln 1-3, para[0090], ln 1-3, , [00826], ln 9-12, para [00835], ln 6-15, [00868], ln 5-10, para [00870], ln 1-3, para[00870], ln 7-14). The specification should be so revised. 
                                          Double Patenting 

3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4. Claims 1-20  are rejected on the ground of nonstatutory double patenting as being  anticipated over claims  1-24 of US Patent us 11188397 B2.      

5.	 Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-24 of Patent us 11188397 B2  contain(s) every element of claim(s) 1-24 of the instant application and thus anticipate the claim(s) of the instant application.
 Patent us 11188397 B2  teaches receive, by an information technology (IT) and security operations mobile application, a request related to an executing workflow process( receiving, by an information technology (IT) and security operations mobile application executing on a mobile device, a request related to an executing workflow process), wherein the executing workflow process relates to an incident identified by the IT and security operations application monitoring an IT environment( wherein the request relates to an event identified by an IT and security operations application monitoring an IT environment); cause display of a graphical user interface (GUI) including interface elements for responding to the request( causing display of a graphical user interface (GUI) including a representation of the request related to the executing workflow process); receive, via the interface elements, input indicating a response to the request, wherein the response requests execution of a playbook to be used to respond to the incident(receiving input, via the interface elements, responsive to the request related to the executing workflow process); and transmit, by the IT and security operations mobile application, the response to the request( transmitting, by the IT and security operations mobile application, a response reflecting the received input), wherein the response to the request causes execution of the playbook by the IT and security operations application( wherein the received input causes an action to be performed in the IT environment associated with the IT and security operations application).
 Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001). 

“Claim 1- 20 are generic to the species of invention covered by claim 1-24 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d775, 227 USPQ773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. Inre VanOmum, 686 F.2d 937, 944, 214 USPQ761, 767 (CCPA 1982). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 3, 13, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Achituve(US 20200195663 A1) in view of DWARAMPUDI(US 20180285204 A1) and further in view of BRAMMER(WO 2019112575 A1).

As to claim 1, Achituve teaches receiving, by an information technology (IT) and security operations mobile application executing on a mobile device, a request related to an executing workflow process( alerts or notifications generated by a threat detection and remediation system 112 of the enterprise SOC 102 are provided over network 106 to client devices 104, or to a system administrator, information technology (IT) manager, or other authorized personnel via one or more security or host agents, para[0028], ln 1-10/ transactions between one or more of the client devices 104 and the enterprise system 110, requiring user input or authentication by one or more of the client devices 104 or the enterprise system 110 to perform one or more transactions, triggering further review of one or more transactions[request] between the client devices 104 and the enterprise system 110, para[0028], ln 18-28/ The client devices 104 may comprise, for example, physical computing devices such as IoT devices, mobile telephones, laptop computers, tablet computers, desktop computers or other types of devices utilized by members of an enterprise, in any combination, para[0019], ln 1-10/ FIG. 1, the enterprise SOC 102 comprises threat detection and remediation system 112. As will be described in further detail below, the threat detection and remediation system 112 is configured to combine static and dynamic models for classifying transactions, para[0030], ln 1-10/  In the FIG. 1 embodiment, the threat detection and remediation system 112 comprises a static model generation module 114, a dynamic model generation module 116 and a transaction classification module 118, para[0032]/ The static model generation module 114[workflow] is configured to generate a static model for classifying transactions of a designated type…. The dynamic model generation module 116[workflow] is configured to generate a dynamic model…para[0033], The transaction classification module 118[workflow] is configured to combine the static model and the dynamic model to generate a combined model for classifying transactions of the designated type, para[0034], ln 1-6 ),
wherein the executing workflow process relates to an incident identified by the IT and security operations application monitoring an IT environment(The static model generation module 114[workflow] is configured to generate a static model for classifying transactions of a designated type…. The dynamic model generation module 116[workflow] is configured to generate a dynamic model…para[0033], The transaction classification module 118[workflow] is configured to combine the static model and the dynamic model to generate a combined model for classifying transactions of the designated type, para[0034], ln 1-6 /Responsive to the threat detection and remediation system 112 detecting one or more transactions of the designated type between the client devices 104 and the enterprise system 110, the transaction classification module 118 is configured to utilize the combined model to classify the detected transactions as one of potentially malicious and benign. As used herein “potentially malicious” is a classification which triggers further action, and may represent a fraudulent financial or user authentication transaction, a malicious data transfer or messaging transaction (e.g., a virus, malware, adware), etc. The term “benign” is a classification which does not trigger further action, and may represent a genuine financial or user authentication transaction, a non-malicious data transfer or messaging transaction, etc. Responsive to the transaction classification module 118 classifying a given transaction between one or more of the client devices 104 and the enterprise system 110 as being potentially malicious, the threat detection and remediation, para[0034] to para[0035], ln 1-10), 
Achituve does not teach causing display of a graphical user interface (GUI) including interface elements for responding to the request; receiving, via the interface elements, input indicating a response to the request, receiving, via the interface elements, input indicating a response to the request. However, Dwarampudi teaches causing display of a graphical user interface (GUI) including interface elements for responding to the request; receiving, via the interface elements, input indicating a response to the request, receiving, via the interface elements, input indicating a response to the request (The user devices 302 may include a browser and/or mobile application that runs on the user device 302 operating system that is capable of displaying notifications [interface elements] and/or information management ceil health information in a graphical user interface, para[0292], The notification may also include a recommended action to address or resolve the issue. For example, the notification can include a recommendation to instruct the storage manager 140 to execute the identified workflow, para[0286], in 1-11/ The notification may include a description of the issue and a recommended action. For example, the recommended action can include a recommendation to instruct the information management cell to execute the workflow identified as able to resolve the detected issue. In response to a user providing an input approving the recommendation, the information management cell health monitoring system can transmit an instruction to the information management cell that causes the information management cell to execute the workflow, para[0024], In 16-35/ The notification may also include a recommended action to address or resolve the issue. For example, the notification can include a recommendation to instruct the storage manager 140 to execute the identified workflow. As another example, the notification can include a recommendation generated by the machine learning model. The notification may include a button or other icon that represents an acceptance of the recommended action. If the user selects the button or other icon, the user device 302 may transmit a message to the recommendation system 330 indicating that the selection occurred. The recommendation system 330 may then execute the recommendation. For example, the recommendation system 330 may transmit an instruction to the appropriate storage manager 140 that causes the storage manager 140 to execute the identified workflow, para[0286]/ In response to a user providing an input approving the recommendation, the information management cell health monitoring system can transmit an instruction to the information management cell that causes the information management cell to execute the workflow, para[0024], In 22-33/ transmitting the message to the computing device that, when received by the computing device, causes the computing device to execute the first workflow; where the health data comprises at least one of operational data of components in the first information management cell, a software version of an operating system running on the computing device, or a storage policy of the first information management ceil; where processing the health data to identify a first issue corresponding to a computing performance of the computing device further comprises: retrieving second health data corresponding to a second information management cell in the one or more information management cells, and processing the health data and the second health data to identify the first issue; where processing the health data to identify a first issue corresponding to a computing performance of the computing device further comprises: retrieving second health data corresponding to health data associated with the first information management cell received prior to the health data, and processing the health data and the second health data to identify the first issue; where the method further comprises training a machine learning model based on a plurality of second issues and a plurality of second instructions that are each executed to resolve one of the plurality of second issues; and where the method further comprises: applying the first issue as an input to the machine learning model, and identifying the first workflow based on an output of the machine learning model, para[0007])/ in response to the request to the mobile application that causes the workflow to be executed, the user input from the user interface to provide the notification and recommendation for executing the workflow to resolve the issues as described above.
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Achituve with Dwarampudi because this causing display of a graphical user interface (GUI) including interface elements for responding to the request; receiving, via the interface elements, input indicating a response to the request, receiving, via the interface elements, input indicating a response to the request because this provides information management cell health monitoring system transmits a workflow that resolves the detected issue to the information management system for execution.
Achituve and Dwarampudi do not teach transmitting, by the IT and security operations mobile application, the response to the request, wherein the response to the request causes execution of the playbook by the IT and security operations application, wherein the response requests execution of a playbook to be used to respond to the incident. However, BRAMMER teaches transmitting, by the IT and security operations mobile application, the response to the request, wherein the response to the request causes execution of the playbook by the IT and security operations application, wherein the response requests execution of a playbook to be used to respond to the incident ( Referring to FIGS. 1 and 2, in some non-limiting embodiments or aspects the IT system 10 may include a remediation system 14, which may be configured to remediate non-compliant IT assets 12a-12i in the IT system 10. A non-compliant IT asset 12a-12i may be defined as an IT asset having an IT security finding associated therewith (as discussed herein). The remediation system 14 may include a remediation processor 16 in communication with the IT assets 12a-12i and may initiate remediation of any IT assets 12a-12i that are determined to be non- compliant, para[0060]/ In some examples, the remediation processor 16 may collect diagnostic data from the IT assets 12a-12i, may generate diagnostic data based on raw data received from the IT assets 12a-12i, may cause the IT assets 12a-12i to conduct individual diagnostic tests, and/or the like. In some examples, the remediation processor 16 may retrieve data from the IT asset to determine whether the IT asset is non-compliant, para[0061], ln 11-25/ Referring to FIG. 3A, for each IT asset, the remediation processor 16 may determine at least one predictive security score based at least partially on the finding scores associated with the historical IT security findings associated with each of the IT assets. The predictive security score may consider all relevant factors or some subset thereof and may be determined in the same manner as the previously- described methods associated with the overall score, severity score, risk score, severity without risk score, or other asset score. Thus, the predictive security score may be severity dominant, risk dominant, or exclusively severity considering (without risk inclusion), as previously described. The predictive security score may reflect the likelihood of the IT security asset to become non-compliant (have an IT security finding), With continued reference to FIG. 3A, in some non-limiting embodiments or aspects, the remediation processor 16 may determine[playbook] a rule-based remediation protocol based at least partially on the predictive security score of each IT asset. The remediation protocol may include rules that determine when or if the remediation processor 16 should remediate the IT security asset. For example, the remediation protocol may determine that a specific asset not be remediated until the predictive security score reaches a certain threshold. The remediation protocol may also include rules that determine an order in which remediation of the IT assets may be affected … based on the remediation protocol, the remediation processor 16 may remediate[playbook] the at least one IT asset as previously described, para[0076] to para[0078], ln 1-5/ according to the response from the asset, the remediation processor in TP system determines the asset is non-compliant and perform playbooks actions for remedy non-compliant asset for example:  determine the remediation protocol and remedy the non-compliant asset based on remediation protocol as described above  ).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Achituve and Dwarampudi with BRAMMER to incorporate the feature of transmitting, by the IT and security operations mobile application, the response to the request, wherein the response to the request causes execution of the playbook by the IT and security operations application, wherein the response requests execution of a playbook to be used to respond to the incident because this  provides prioritizing information security findings for remediating IT assets fail to account for the relative aggregate risk and/or severity of all outstanding IT asset non-compliance.
As to claim 2, Achituve teaches the interface elements include a user delegation interface element used to delegate the request to another user of the IT and security operations application, and wherein the input includes a user identifier of another user( para[0016], in 3-10.
As to claim 3,  DWARAMPUDI teaches  wherein the request includes data indicating one of a prompt, an action review, a workflow task, or a mention notification (para[0005], In 5-15) for the same reason as to claim 1 above. 
As to claim 13, 17, 14, 18, they are rejected for the same reasons as to claims 1, 2 above.

7. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Achituve(US 20200195663 A1) in view of DWARAMPUDI(US 20180285204 A1)  in view of BRAMMER(WO 2019112575 A1) and further in view of Arad(US 20180373885 Al).
As to claim 4,  Achituve , Dwarampudi and BRAMMER do not teach the request indicates a target completion time by which a response to the request is to be received by the IT and security-operations application from the IT and security operations mobile application. However, Arad teaches the request indicates a target completion time by which a response to the request is to be received by foe IT and security operations application from the IT and security operation mobile application In some embodiments, the test scripts may specify requests to the target application, and in some cases a sequence of requests, and measurements to be performed on the target application 34, for example, response times for requests (e.g., time to first byte or time to completion), categorizations of errors, and criteria for evaluating responses. In some embodiments, the load generators 46 may execute JMeter.TM. test scripts, Selenium.TM. headless browsers routines, webdriver routines, and the like, para[0045], In 9-20).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of  Achituve,  Dwarampudi and BRAMMER with Arad to incorporate the feature of the request indicates a target completion time by which a response to the request is to be received by the IT and security operations application from the IT and security operations mobile application because this allows branching instructions that vary subsequent scripted load request responsive to results of earlier requests. 
 8. Claims 5, 6, 7, 9, 10, 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Achituve(US 20200195663 A1) in view of DWARAMPUDI(US 20180285204 A1) in view of BRAMMER(WO 2019112575 A1) and further in view of Laine( US 20170134156 Al).
As to claim 5,  Achituve,  Dwarampudi and BRAMMER do not teach the interface elements for responding to the request includes an interface element used to designate a severity level to the request, and wherein the input in response to the request includes a designated severity level. However, Laine teaches interface elements for responding to the request includes an interface element used to designate a severity level to the request, and wherein the input in response to the request includes a designated severity level(In some embodiments, the parameter selection module 808 can receive inputs, such as a desired security level 822 and/or an acceptable error level 824. For example, the parameter selection module 808 can include a user interface where a user can indicate a desired security level 822 (e.g., "low," "medium," or’high") or can indicate an acceptable error level 824 (e.g., 1% error, 5% error), or whether or not approximations, rounding, and/or truncations are allowed. In some embodiments, a user can specify whether slot encoding can be used, as well as the number of slots to use. As can be understood in the context of this disclosure, any number of parameters can be added or adjusted by the user, depending on the sophistication of the user, and/or the desired complexity of the parameter selection module 808, para[0089]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of  Achituve,  Dwarampudi and BRAMMER with Laine to incorporate the feature of interface elements for responding to the request includes an interface element used to designate a severity level to the request, and wherein the input in response to the request includes a designated severity level this allows improves processing speed and storage requirements.
As to claim 6, Laine teaches causing display of a dashboard GUI including information about an IT and security operations instance associated with the user (para[0089]) for the same reason as to claim 5 above.
As to claim 7, Laine teaches causing display of an events GUI including information about one or more events detected within an FI and security operations instance associated with the user para[0089], In 1-30) for the same reason as to claim 5 above.
As to claims 15, 19, they are rejected for the same reason as to claim 5. 
As to claim 9, Laine teaches causing display of a notifications GUI including information about one or more notifications generated for an IT and security operations instance associated with the user( para[0089], in 1 -30) for the same reason as to claim 5 above.
As to claim 10,  DWARAMPUDI teaches  workflow process is a defined set of actions in response to the detected event, and wherein the defined set of actions include at least one action requiring a user input(para[0007]) for the same reason as to claim 1 above.
As to claims 16, 20, they are rejected for the same reason as to claim 5 above.

9. Claims 11, 12  are rejected under 35 U.S.C. 103 as being unpatentable over  Achituve(US 20200195663 A1) in view of DWARAMPUDI(US 20180285204 A1) in view of BRAMMER(WO 2019112575 A1)  and further in view of Bartholomay(US 8392344 B2).
 
As to claim 11, Bartholomay teaches the IT and security operations application executes in a provider network(A service module within a secure access node 300 may be coupled to one or more end point devices that receive one or more services from a primary server or one or more secondary servers across a communication network (e.g. premises network, WAN, etc.). The end point devices may be coupled to a service module through one or more communication interfaces. Each communication interface may support a different communication technology (USB, Firewire, Bluetooth, Ethernet, WiFi etc.)……  communication interfaces 322 to communicate with one or more communication networks (e.g. WAN, LAN, premises network, etc.) that deal with different technology (Ethernet, DSL, PON, Cable, IMS, etc,), col 12, In 45-67).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of before the effective filling date of the claimed invention was made to modify the teaching of  Achituve,  Dwarampudi and BRAMMER  with Bartholomay to incorporate  the feature of  teaches the IT and security operations application executes in a provider network because this provides a secure access node coupled to a wide area communication network and a premises communication network.
As to claim 12, Achituve teaches  wherein the request is received by the IT and security operations mobile applications via a first secure connection established between a tunnel bridge and the IT and security operations mobile applications, and wherein the response to the request is transmitted to the IT and security operations application via the first secure connection( para[0057]/ para[0034], ln 7-15/ para[0054], ln 24-28).  
 
                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194